internal_revenue_service number info release date genin-128015-03 cc tege eb qp2 uil l dear this letter is in response to your recent letter to the internal_revenue_service concerning your inability to obtain disability payments from the city of l your deceased husband’s former employer we understand the facts to be as follows your husband who is now deceased was an employee of l he was a participant in l’ sec_457 plan you are now disabled and l refuses to pay you a disability pension from your husband’ sec_457 plan we do not have specific information about the city of l’ sec_457 plan therefore it is difficult to answer your question definitively however we are glad to provide you with the following general information sec_457 plans are nonqualified plans of deferred_compensation that are available only to state and local governments and tax-exempt organizations sec_457 of the internal_revenue_code code provides that in the case of a participant in an eligible_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or other beneficiary sec_457 defines what constitutes an eligible_plan for purposes of sec_457 first only individuals who perform service for the employer may be participants second the maximum amount that may be deferred under the plan for the year may not exceed the lesser_of dollar_figure or the participant’s includible_compensation however a plan may provide a special limited catch-up provision permitting larger deferrals for participants approaching normal_retirement_age in the event those participants had not deferred the maximum amount allowed in earlier years third the agreement must be entered into before the beginning of the month in which the compensation to be deferred is earned fourth certain distribution_requirements set out in sec_457 must be met these rules basically provide that amounts will not be made available to participants or their beneficiaries earlier than the calendar_year in which the participant attains age ½ when the participant is separated from service with the employer or when the participant is faced with an unforeseeable_emergency additionally these genin-12805-03 rules set out special minimum distribution_requirements concerning the time within which payments must at a minimum be made in general when an employee separates from service with an employer which has maintained a plan he will receive the value of his account this will either be paid in a lump sum or over a certain number of years if there is an amount available in your deceased husband’ sec_457 plan and you have been named as a beneficiary you may receive this amount if you are receiving payments from your deceased husband’ sec_457 account these payments may be accelerated if you have an unforeseeable_emergency and the plan permits payouts for unforeseeable emergencies sec_457 plans generally do not provide for a payout of life_insurance or disability benefits these benefits are generally offered under another of the employer’s benefits packages if the employee has invested in some type of annuity_contract it is possible for a beneficiary to receive a benefit after the employee’s death we have secured some additional information about l’s benefit programs from l’s website this information states that an employee will receive the value of hi sec_457 account upon retirement which is the normal practice for such plans l offers a long term disability benefit for its employees but this benefit apparently covers only the employee’s disability not that of a spouse the only other plan from which it appears you may receive a benefit is the retirement_plan that lubbock participates in through the tmrs we do not have enough information about l’s participation in this plan to be more specific we suggest that you contact l’s personnel office and receive a written explanation as to any benefits you are entitled to receive you may also wish to request a written explanation as to why you will not receive any benefits to which you think you are entitled we trust that this information addresses your concerns this is a general information_letter and not a ruling thus it cannot be relied upon as a ruling if you would like to discuss this matter further contact sincerely robert d patchell chief qualified_plans branch two office of the division counsel associate chief_counsel tax exempt and government entities
